Citation Nr: 0634793	
Decision Date: 11/09/06    Archive Date: 11/27/06	

DOCKET NO.  04-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1964 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which confirmed and continued a 
preexisting 10 percent evaluation for bilateral pes planus.  
However, following additional VA examination, the RO granted 
the veteran an increase from 10 to 30 percent for his 
bilateral pes planus, made effective from his date of claim 
for increase in January 2002.  The appeal continues, and is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's bilateral pes planus is shown to result in 
significant chronic pain, increasing on use, with an 
indication of swelling on use, and characteristic 
callosities; however, bilateral flat foot is not shown to be 
pronounced with marked pronation or marked inward 
displacement, with severe spasm of the tendo Achilles on 
manipulation, and there is improvement shown by use of 
orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2002 
which informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The veteran 
was provided two VA examinations of his feet which are 
adequate for rating purposes.  All records of the veteran's 
treatment with VA have been collected for review (the veteran 
reports that he receives no private medical treatment).  The 
veteran testified at a hearing before the undersigned in June 
2006.  All relevant evidence has been collected for review, 
and the veteran does not argue nor does the evidence on file 
suggest that there remains any additional outstanding 
relevant evidence which is uncollected.  The Board finds VCAA 
is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

A 30 percent evaluation is warranted for bilateral flat foot 
(pes planus) which is severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation, and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent evaluation is 
warranted for bilateral flat foot which is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, and not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Analysis:  Historically, the veteran was granted service 
connection for bilateral pes planus with a 10 percent 
evaluation effective from February 1983.  He filed the claim 
for increase giving rise to this appeal in January 2002.  
Following a September 2004 VA examination, the RO granted the 
veteran an increase from 10 to 30 percent, effective from his 
date of claim for increase in January 2002.  

There is not on file any historical evidence that the veteran 
has sought or required routine medical treatment for his 
bilateral flat feet from the time that service connection was 
initially granted in the 1980's forward.  

The veteran was provided a VA examination of his feet in 
February 2003.  He complained of constant pain at rest, which 
increased on use.  Examination revealed that he had bilateral 
valgus hind foot.  He had a "flexible" flat foot bilaterally.  
There was pain to palpation over the insertion of the 
posterior tibialis tendon bilaterally, left greater than 
right.  He was neurovascularly intact.  X-ray studies taken 
at the time notably indicated that "no pes planus deformity 
is identified."  There was no fracture or dislocation, and 
degenerative changes were noted to be "mild."  There was a 
left calcaneal spur.  Again, no significant bony abnormality 
of any kind was identified.

VA outpatient treatment records show that the veteran first 
sought to establish health care with VA in May 2004.  In July 
2004, the veteran was seen as an outpatient, and noted that 
he had been provided arch supports in the military which did 
provide relief, but they had completely broken down from use.  
Over the years, he had purchased over-the-counter shoe 
inserts, and he had seen a podiatrist some "eight years ago."  
It was noted that he had low arch feet, even when non-weight 
bearing.  Muscle strength for all lower extremity groups was 
5/5.  The diagnosis was pes planus "b/1," symptomatic.  In 
December 2004, the veteran reported that "it is a lot better 
since getting the inserts."  It was noted that his orthopedic 
shoes were falling apart, and he was referred to prosthetics 
for a consult so that his orthotics could be repaired or 
replaced, and so that orthotic, extra-depth shoes could be 
provided.  The assessment in December 2004 was pes planus 
"b\1," asymptomatic.  

The veteran was provided his most recent VA examination of 
the feet in September 2004.  Examination revealed that he 
could ambulate without aids or assistance.  The right foot 
was tender and there was pain to palpation over the plantar 
surface, with only slight metatarsal calluses over the heel.  
The Achilles was not in valgus.  There was only "slight 
pronation of the forefoot."  He was able to raise up onto his 
toes and heels.  The left foot also showed the plantar 
surface to be tender with pain to palpation, with more 
significant callosities over the metatarsal head.  There were 
no calluses over the heel.  The Achilles was no in valgus, 
with just "slight pronation of the feet with ambulation."  
The doctor also reported that repetitive use did not cause 
increase in aching pain, soreness, tenderness and 
fatigability.  X-ray studies were also taken with this 
examination, and were interpreted to reveal "minimal" 
degenerative arthritic changes of the first 
metatarsophalangeal joint and some of the interphalangeal 
joints of both feet.  A spur from the posterior plantar 
aspect of the left os calcis was again noted.  There were no 
destructive bone changes.  

The veteran submitted written statements in support of his 
claim and testified before the undersigned in a video 
conference hearing in June 2006.  In both statements and 
testimony, he argued that his feet were extremely painful at 
all times, and aggravated on use and when driving a truck 
with a clutch at work.  He had not been provided pain 
medicine for his feet, but took some pain medication, 
prescribed for other purposes, for foot pain on occasion.  He 
said that his chronic foot pain interfered with his 
employment and he often left early using annual or sick 
leave.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 30 percent 
evaluation for the veteran's bilateral flat foot, at all 
times during the pendency of this appeal.  Clearly, the 
veteran's most significant symptom from bilateral flat feet 
is pain, and the degree of pain is shown to increase upon 
use.  The presently assigned 30 percent evaluation is 
warranted for severe bilateral flat foot which is chronically 
painful, and with swelling on use and characteristic 
callosities.  

The next higher 50 percent evaluation for bilateral flat foot 
would require competent clinical evidence demonstrating a 
"marked pronation," or "marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances."  No clinical evidence on 
file, including two VA examinations with X-ray studies, and 
VA outpatient treatment records, shows that the veteran has 
marked pronation or marked inward displacement and severe 
spasm of the tendo Achilles on manipulation.  Additionally, 
the evidence on file does show that the veteran does get 
improvement from the use orthotic shoe inserts and orthopedic 
shoes.  While such prosthetic devices obviously do not allow 
the veteran to be pain-free, the evidence on file does show 
that the veteran gets an improvement from these devices, 
contrary to the criteria for the next higher 50 percent 
evaluation.  The VA X-ray study from February 2003 
specifically indicated that "no pes planus deformity was 
identified."  X-rays taken in February 2003, and again in 
September 2004 did not identify any marked pronation or 
inward displacement of the tendo achillis.  A September 2004 
examination noted that the Achilles was not in valgus, and 
that there was only "slight pronation of the forefoot."  The 
next higher 50 percent evaluation would require clinical 
evidence of "marked pronation."  Only minimal degenerative 
arthritic changes are noted in either foot, and there is 
simply an absence of competent X-ray study or examination 
which shows that the veteran meets or closely approximates 
the criteria for the next higher evaluation reflective of 
pronounced pes planus for either of his feet.  

The Board considered De Luca v. Brown, 8 Vet. App. 202 
(1995), in evaluating this case, but it is noteworthy that 
the veteran's pes planus is not rated under a diagnostic code 
which includes consideration of ranges of motion or for 
degrees of arthritic changes.  Diagnostic Code 5276 provides 
specific findings (in addition to chronic pain) other than 
ranges of motion.  Nonetheless, while it is clear that the 
veteran does have increases of symptoms based upon use, the 
presently assigned 30 percent evaluation includes criteria 
reflective of severe bilateral flat foot with pain on use.  
However, in the absence of X-ray findings demonstrating 
pathological changes to the veteran's feet consistent with 
the criteria for a 50 percent evaluation, the next higher 
evaluation for both or either of the veteran's feet for 
pronounced flat foot is not met, or shown to be closely 
approximated.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral flat foot is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


